

Exhibit 10.2
PACIFIC ASIA PETROLEUM, INC.


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of ________
___, 2008 by and among PACIFIC ASIA PETROLEUM, INC., a Delaware corporation (the
“Company”) and the holders of Common Stock of the Company listed on Exhibit A
hereto (the “Holders”) pursuant to that certain Agreement and Plan of Merger
dated as of July 1, 2008 (the “Merger Agreement”).
 
WHEREAS, pursuant to the Merger Agreement, Navitas Corporation (“Navitas”) shall
merge with and into the Company, and the previously outstanding 480,000 shares
of Company common stock (the “Reacquired Common Stock”) registered in the name
of Navitas shall, by reason of the merger contemplated by the Merger Agreement
(the “Merger”), be reacquired by the Company, and shall resume the status of
authorized and unissued shares of Company common stock;


WHEREAS, pursuant to the Merger Agreement, the Company shall issue to the
Holders an aggregate of 450,005 shares of common stock of the Company (the
“Common Stock”) as consideration in the Merger;


WHEREAS, prior to the effectiveness of the Merger, the Reacquired Common Stock
had certain registration rights pursuant to that certain Registration Rights
Agreement, dated May 7, 2007, entered into by and among the Company and each
investor signatory thereto (the “Original Rights Agreement”) in the form
attached hereto as Exhibit B;


WHEREAS, the Company and Holders desire to enter into this Agreement in order to
provide the Holders with similar piggyback registration rights with respect to
the Common Stock as Navitas had with respect to the Reacquired Common Stock
immediately prior to the effectiveness of the Merger, as well as certain related
restrictions and obligations with respect to such shares;


 
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
 “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Common Stock” shall mean the Common Stock of the Company.

 
1

--------------------------------------------------------------------------------

 

 
“Co-Placement Agents” shall mean Chadbourn Securities, Inc. and Sierra Equity
Group, Ltd.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Holder” or “Holders” shall mean any Person or Persons to whom Registrable
Securities were originally issued or permitted transferees under this Agreement
who hold Registrable Securities.
 
“Holdback Period” shall mean the period commencing on the day on which the IPO
shall be consummated and ending on (i) the date which is 180 days thereafter or
(ii) such earlier date as shall have been agreed between the underwriter of the
IPO, if any, the Company and the placement agent, acting on behalf of the
Holders pursuant to Section 2(c) hereof.
 
“IPO” shall mean the initial public offering of the Company’s securities
pursuant to a registration statement under the Securities Act. For clarification
and without limitation, IPO shall not include securities issued pursuant to
(i) a registration statement relating solely to employee stock option or
purchase plans; (ii) a registration statement on Form S-4 relating solely to an
SEC Rule 145 transaction; (iii) a registration statement filed in connection
with (A) the issuance of securities pursuant to a merger, or (B) any private
placement (“P.I.P.E. Offering”) of the Company’s securities.
 
 “Liquidity Event” shall mean (i) the effectiveness of the IPO, (ii) any merger,
consolidation or business combination of the Company with any other entity other
than an affiliate of the Company and pursuant to which the Company is not the
surviving entity, (iii) any sale of all or substantially all of the assets of
the Company, excluding a P.I.P.E. Offering, or (iv) any bona fide offer by the
Company or a third party, approved by the Company’s Board of Directors, to
purchase, at a price not less than fair market value, all or substantially all
of the securities of the Company.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization
and  governmental or any department or agency thereof.
 
“Prospectus” shall mean (i) the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A, 430B or 430C promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus and (ii) any “free writing prospectus” as defined in Rule 405
promulgated under the Securities Act.
 
“Public Sale” shall mean any sale of securities to the public pursuant to (i) an
offering registered under the Securities Act or (ii) the provisions of Rule 144
(or any similar rule or rules then in effect) under the Securities Act.

 


 
2

--------------------------------------------------------------------------------

 

 
“Register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement or statements or similar
documents in compliance with the Securities Act and the declaration or ordering
of effectiveness of such registration statement or document by the Commission.
 
“Registrable Securities” shall mean (i) shares of Common Stock issued to the
Holders in the Merger, and (ii) stock issued with respect to or in any exchange
for or in replacement of stock referred to in (i) hereof.  As to any particular
shares of Common Stock constituting Registrable Securities, such shares shall
cease to be Registrable Securities when they have been transferred in a Public
Sale in a transaction such that all transfer restrictions and restrictive
legends under the Securities Act with respect thereto are or may be removed upon
consummation of such sale, or shares which have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
validly assigned in accordance with this Agreement.
 
 
“Registration Statement” means a registration statement of the Company filed
under the 1933 Act covering the Registrable Securities.
 
“Requisite Period” shall mean, (i) with respect to a firm commitment
underwritten public offering, the period commencing on the effective date of the
Registration Statement and ending on the date each underwriter has completed the
distribution of all securities purchased by it, and, (ii) with respect to any
other registration, the period commencing on the effective date of the
Registration Statement and ending on the earlier of the date on which the sale
of all Registrable Securities covered thereby is completed or 180 days after
such effective date.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statue, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the applicable time.
 
2.           Piggyback Registration.
 
(a)           If the Company at any time proposes to register any of its shares
of Common Stock under the Securities Act for sale to the public, whether for its
own account or for the account of other security holders or both (except with
respect to the IPO and/or registration statements on Forms S-4 or S-8 and any
similar successor forms) (a “Piggyback Registration”), each such time it will
give prompt written notice to such effect to all Holders at least thirty (30)
days prior to such filing.  Upon the written request of any such Holder,
received by the Company within twenty (20) days after the giving of any such
notice by the Company, to register any of its Registrable Securities, the
Company will, subject to Section 2(b) below, cause all Registrable Securities as
to which registration shall have been so requested to be included in the
securities to be covered by the Registration Statement proposed to be filed by
the Company, all to the extent requisite to permit the sale or other disposition
by the Holder of such Registrable Securities so registered.  Notwithstanding the
foregoing provisions, the Company may withdraw any registration statement
referred to in this Section 3 without thereby incurring any liability to the
Holders.
 
(b)           In the event that any Piggyback Registration shall be, in whole or
in part, an underwritten public offering of Common Stock and the managing
underwriters advise the Company in writing that in their opinion the number of
Registrable

 


 
3

--------------------------------------------------------------------------------

 

 
Securities and/or other securities requested to be included in such offering
exceeds the number of shares which can be sold in an orderly manner in such
offering within a price range acceptable to the Company without adversely
affecting the marketability of the offering, then the Company will include in
such registration (i) first, the securities the Company proposes to sell; (ii)
second, the Registrable Securities and/or other securities requested to be
included in such registration, together with securities requested to be included
in such registration by holders who exercise their registration rights under
that certain Registration Rights Agreement dated May 7, 2007 among Advanced
Drilling Services, LLC., a Delaware limited liability company, and each investor
executing a copy thereof (collectively, the “ADS Securities”), pro rata from
among the holders according to the number of Registrable Securities and ADS
Securities held by such holders; and (iii) third to other shareholders
requesting registration pro rata.  Notwithstanding the foregoing, however, the
number of Registrable Securities to be included in such registration and
underwriting under this Section 2(b) shall not be reduced to less than thirty
percent (30%) of the aggregate securities requested to be included by the
Holders in such registration without prior consent of at least a majority of the
Holders who have requested their shares to be included in such registration and
underwriting.
 
(c)           The right of the Holders of Registrable Securities to have their
securities registered in a Piggyback registration shall terminate at the earlier
of (i) May 7, 2010, or (ii) as to any Holder, such earlier time at which all
Registrable Securities held by such Holder (together with any affiliate of the
Holder with whom such Holder must aggregate its sales under Rule 144) can be
sold in any three-month period without registration in compliance with Rule 144
of the Securities Act.
 
3.            Holdback Agreement; Power of Attorney.
 
(a)           In connection with the IPO or any registration of Registrable
Securities in connection with an underwritten  public offering, the holders of
Registrable Securities agree, if so requested by the underwriter or
underwriters, not to effect any Public Sale or distribution (including any sale
pursuant to Rule 144 under the Securities Act) of any Registrable Securities,
and not to effect any such Public Sale or distribution of any other equity
security of the Company or its successor or of any security convertible into or
exchangeable or exercisable for any equity security of the Company or its
successor (in each case, other than as part of such underwritten public
offering) during the (i) 10 days prior to the commencement of and during the
Holdback Period with respect to the IPO and (ii) seven days prior to and the 120
days following the effective date of the registration statement (other than a
registration statement on Form S-4 or S-8) with respect to such other
underwritten public offering if the holders of Registrable Securities were
afforded the opportunity to include all of their Registrable Securities therein
pursuant to Section 2.
 
(b)           Each Holder hereby irrevocably appoints the Co-Placement Agents
(and all officers designated by the Co-Placement Agents) (“Attorney”) to act as
his or its true and lawful agents and attorneys-in-fact, with full power of
substitution, (i) to negotiate with the Company and the managing underwriter(s)
for the IPO the terms and conditions of the holdback agreements of the Holders
and any other restrictions on the right of such Holder to sell his or its shares
of Registrable Securities which shall be imposed by the managing underwriter(s)
for such offering (including, without limitation,

 


 
4

--------------------------------------------------------------------------------

 

 
the length of the Holdback Period, and the other rights of such Holder to sell
his or its Registrable Securities), (ii) to negotiate with the Company and any
third party the terms and conditions of any agreements affecting the rights of
such Holder under this Agreement in connection with any other Liquidity Event
and (iii) to execute and deliver any and all documents, agreements and
instruments and to take any and all actions, in the name of and on behalf of
such Holder, as may be necessary or appropriate to effectuate the foregoing on
such terms and conditions as the Attorney approves in his sole judgment. No
person to whom this Power of Attorney is presented, as authority for Attorney to
take any action or actions contemplated hereby, shall be required to inquire
into or seek confirmation from the holder of Registrable Securities as to the
authority of Attorney to take any action or actions described above, or as to
the existence of or fulfillment of any condition to this Power of Attorney,
which is intended to grant to Attorney unconditionally the authority to take and
perform the actions contemplated herein, and each Holder irrevocably waives any
right to commence any suit or action, in law or equity, against any person or
entity which acts in reliance upon or acknowledges the authority granted under
this Power of Attorney. The Power of Attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by an Holder without Attorney’s
written consent. The Holder hereby ratifies, to the extent permitted by law, all
that said Attorney shall lawfully do or cause to be done by virtue hereof.
 


 
4.           Registration Procedures.  If and whenever the Company is required
by the provisions of Section 2 hereof to use commercially reasonable efforts to
effect the registration of any Registrable Securities under the Securities Act,
the Company will, subject to the foregoing, as expeditiously as possible:


(a)                       subject to Section 3(a), prepare and file with the
Commission a registration statement with respect to such securities, and use
commercially reasonable efforts to cause any registration statement subject to
this Agreement to become effective not later than 90 days from the date of its
filing and to remain effective for the Requisite Period;


(b)            prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
the Requisite Period and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement in accordance with the intended method of disposition set
forth in such registration statement for such period;


 (c)            furnish to each seller of Registrable Securities and to each
underwriter such number of copies of the registration statement and the
prospectus included therein (including each preliminary prospectus) as such
persons reasonably may request in order to facilitate the intended disposition
of the Registrable Securities covered by such registration statement;



 


 
5

--------------------------------------------------------------------------------

 

(d)            use commercially reasonable efforts (i) to register or qualify
the Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of such jurisdictions as the sellers of
Registrable Securities or, in the case of an underwritten public offering, the
managing underwriter reasonably shall request, (ii) to prepare and file in those
jurisdictions such amendments (including post effective amendments) and
supplements, and take such other actions, as may be necessary to maintain such
registration and qualification in effect at all times for the period of
distribution contemplated thereby and (iii) to take such further action as may
be necessary or advisable to enable the disposition of the Registrable
Securities in such jurisdictions, provided, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;


(e)            use commercially reasonable efforts to list the Registrable
Securities covered by such registration statement with any securities exchange
on which the Common Stock of the Company is then listed;


(f)            immediately notify each seller of Registrable Securities and each
underwriter under such registration statement, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the prospectus contained in such registration statement, as then in effect,
includes any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and promptly amend or
supplement such registration statement to correct any such untrue statement or
omission;


(g)            notify each seller of Registrable Securities of the issuance by
the Commission of any stop order suspending the effectiveness of the
registration statement or the initiation of any proceedings for that purpose and
make every reasonable effort to prevent the issuance of any stop order and, if
any stop order is issued, obtain the lifting thereof at the earliest possible
time;


(h)            permit a single firm of counsel designated as selling
shareholders’ counsel by the holders of a majority in interest of the
Registrable Securities and all other securities being registered (“Shareholders
Counsel”) to review the registration statement and all amendments and
supplements thereto for a reasonable period of time prior to their filing
(provided, however, that in no event shall the Company be required to reimburse
legal fees in excess of $20,000 per registration statement pursuant to this
Section 4(h)) and the Company shall not file any document in a form to which
Company counsel reasonably objects;


(i)            make generally available to its security holders as soon as
practicable, but not later than 90 days after the close of the period covered
thereby, an earnings statement (in form complying with the provisions of
Rule 158 under the Securities

 


 
6

--------------------------------------------------------------------------------

 

Act) covering a 12-month period beginning not later than the first day of the
Company’s next fiscal quarter following the effective date of the registration
statement;


(j)            if the offering is an underwritten offering, the Company will
enter into a written agreement with the managing underwriter selected in the
manner herein provided in such form and containing such provisions as are usual
and customary in the securities business for such an arrangement between such
underwriter and companies of the Company’s size and investment stature,
including, without limitation, customary holdback, indemnification and
contribution provisions;


(k)            if the offering is an underwritten offering, at the request of
any seller of Registrable Securities, use its best efforts to furnish to such
seller on the date that Registrable Securities are delivered to the underwriters
for sale pursuant to such registration: (i) a copy of an opinion dated such date
of counsel representing the Company for the purposes of such registration,
addressed to the underwriters, stating that such registration statement has
become effective under the Securities Act and (A) that to the knowledge of such
counsel, no stop order suspending the effectiveness thereof has been issued and
no proceedings for that purpose have been instituted or are pending or
contemplated under the Securities Act, (B) that the registration statement, the
related prospectus and each amendment or supplement thereof comply as to form in
all material respects with the requirements of the Securities Act (except that
such counsel need not express any opinion as to financial statements or other
financial or statistical information contained therein) and (C) to such other
effects as are customarily the subject of opinions of issuer’s counsel provided
to underwriters in underwritten public offerings and are reasonably requested by
counsel for the underwriters and (ii) to the extent available without
unreasonable expense from the Company’s accounting firm, a copy of a letter
dated such date from the independent public accountants retained by the Company,
addressed to the underwriters, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;


(l)            make available for inspection by each seller of Registrable
Securities, any underwriter participating in any distribution pursuant to such
registration statement, and any attorney, accountant or other agent retained by
such seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company ‘s officers,
directors and employees to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;
               

 


 
7

--------------------------------------------------------------------------------

 

(m)            provide a transfer agent and registrar, which may be a single
entity, for the Registrable Securities not later than the effective date of the
Registration Statement;
               
(n)            take all actions reasonably necessary to facilitate the timely
preparation and delivery of certificates (not bearing any legend restricting the
sale or transfer of such securities) representing the Registrable Securities to
be sold pursuant to the Registration Statement and to enable such certificates
to be in such denominations and registered in such names as the Investors or any
underwriters may reasonably request; and
               
(o)            it shall be a condition precedent to the obligations of the
Company to take any action in connection with each registration subject to this
Agreement, that the sellers of Registrable Securities furnish to the Company in
a timely manner in writing such information with respect to themselves and the
proposed distribution by them as reasonably shall be necessary in order to
assure compliance with federal and applicable state securities laws.
 


 
5.           Expenses.  All expenses incurred by the Company in complying with
Section 2, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including counsel fees) incurred
in connection with complying with state securities or “blue sky” laws, fees of
the National Association of Securities Dealers, Inc., fees of transfer agents
and registrars, costs of insurance and fees and disbursements of one counsel for
the seller of Registrable Securities and all other securities being registered,
but excluding any Selling Expenses, are called “Registration Expenses.”  All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.”
 
The Company will pay all Registration Expenses in connection with each
Registration Statement filed hereunder.  All Selling Expenses in connection with
each Registration Statement shall be borne by the participating sellers in
proportion to the number of Registrable Securities sold by each or as they may
otherwise agree.
 
6.           Indemnification and Contribution.
 
(a)           In the event of a registration of any of the Registrable
Securities under the Securities Act pursuant to the terms of this Agreement, the
Company will indemnify and hold harmless and pay and reimburse each seller of
such Registrable Securities thereunder, each underwriter of Registrable
Securities thereunder and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act, from and against, and pay
or reimburse them for, any losses, claims, expenses, damages or liabilities,
joint or several, to which such seller, underwriter or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act pursuant hereto,
any preliminary prospectus (unless superseded by a final

 


 
8

--------------------------------------------------------------------------------

 

 
Prospectus) or final Prospectus contained therein, or any amendment or
supplement thereof, or (ii) the omission or alleged omission to state in any
such Registration Statement a material fact required to be stated therein or
necessary to make the statements therein not misleading or, with respect to any
Prospectus, necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or (iii) any violation
or alleged violation of the Securities Act or any state securities or blue sky
laws applicable to the Company and relating to action or inaction required by
the Company in connection with the offering of Registrable Securities and
specifically will reimburse each such seller, each underwriter and each such
controlling person for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage or
liability (or action in respect thereof); provided, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability (or action in respect thereof) arises out of or is based upon the
Company's reliance on an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
any such seller, any such underwriter or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus; and provided,
further, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability (or action in respect thereof)
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission in such Registration Statement or Prospectus,
which untrue statement or alleged untrue statement or omission or alleged
omission is completely corrected in an amendment or supplement to the
Registration Statement or Prospectus and such seller or such controlling person
thereafter fails to deliver or cause to be delivered such Registration Statement
or Prospectus as so amended or supplemented prior to or concurrently with the
Registrable Securities to the person asserting such loss, claim, damage or
liability (or action in respect thereof) or expense after the Company has
furnished such seller or such controlling person with the same.
 


 
(b)           In the event of a registration of any of the Registrable
Securities under the Securities Act pursuant hereto, each seller of such
Registrable Securities thereunder, severally and not jointly, will indemnify and
hold harmless the Company, each person, if any, who controls the Company within
the meaning of the Securities Act, each officer of the Company who signs the
Registration Statement, each director of the Company and each underwriter and
each person who controls any underwriter within the meaning of the Securities
Act from and against all losses, claims, expenses, damages or liabilities, joint
or several, to which the Company or such officer, director, or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based on any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement under which such
Registrable Securities were registered under the Securities Act pursuant hereto,
any preliminary prospectus or Prospectus, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other

 


 
9

--------------------------------------------------------------------------------

 

 
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage or liability (or action in respect
thereof); provided, that such seller will be liable hereunder in any such case
if and only to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information pertaining to such seller furnished in writing to the Company by
such seller specifically for use in such Registration Statement or Prospectus;
and provided, further, that the liability of each seller hereunder shall be
limited to the proportion of any such loss, claim, damage, liability or expense
which is equal to the proportion that the public offering price of the
Registrable Securities sold by such seller under such Registration Statement
bears to the total public offering price of all securities sold thereunder, but
not in any event to exceed the gross proceeds received by such seller from the
sale of Registrable Securities covered by such Registration Statement.
Notwithstanding the foregoing, the indemnity provided in this Section 6(b) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of such
indemnified party, which shall not be unreasonably withheld.
 
(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action or claim, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to such indemnified party other than under this Section 6 and shall only relieve
it from any liability which it may have to such indemnified party under this
Section 6 if and to the extent the indemnifying party is materially prejudiced
by such omission.  In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 6 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided, that
if the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the indemnifying party or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, the indemnified party shall have the right to select
a separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 


(d)           In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any Holder of
 

 


 
10

--------------------------------------------------------------------------------

 

Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 6 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such seller or any
such controlling person in circumstances for which indemnification is provided
under this Section 6, then, and in each such case, the Company and such Holder
will contribute to the aggregate losses, claims, damages or liabilities to which
they may be subject (after contribution from others) in such proportion so that
such holder is responsible for the portion represented by the percentage that
the public offering price of its Registrable Securities offered by the
Registration Statement bears to the public offering price of all securities
offered by such Registration Statement, and the Company is responsible for the
remaining portion; provided, that, in any such case, (A) no such holder will be
required to contribute any amount in excess of the public offering price of all
such Registrable Securities offered by it pursuant to such Registration
Statement and (B) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.
 
 
7.           Changes in Capital Stock and Successors.  If, and as often as,
there is any change in the capital stock of the Company by way of a stock split,
stock dividend, combination, reclassification, or through a merger,
consolidation, reorganization or recapitalization, or by any other means, then
appropriate adjustment shall be made in the provisions hereof so that the rights
and privileges granted hereby shall continue with respect to the capital stock
as so changed or exchanged.
 
8.           Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission which may at any time permit
the sale of the Registrable Securities to the public without registration, at
all times after 90 days after any registration statement covering a public
offering of securities of the Company under the Securities Act shall have become
effective, the Company agrees to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144(c) under the Securities Act;
 
(b)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
 
(c)           furnish to each holder of Registrable Securities forthwith upon
request a written statement by the Company as to its compliance with the
reporting requirements of such Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed by the Company as such
holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such holder to sell any Registrable Securities without
registration.

 


 
11

--------------------------------------------------------------------------------

 

 
9.         Event of Election.  In the event that the Company fails to fulfill
its registration responsibilities pursuant to Section 2 of this Agreement, the
Holders shall have all rights and remedies available to them at law or equity.
 
10.           Representations and Warranties of the Company.  The Company
represents and warrants to the Holders as follows:
 
(a)           The execution, delivery and performance of this Agreement by the
Company have been duly authorized by all requisite corporate action and will not
violate any provision of law, any order of any court or other agency of
government, the charter or by-laws of the Company or any provision of any
indenture, agreement or other instrument to which it or any or its properties or
assets is bound, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument (except for violations, conflicts, breaches or defaults that
would not have, individually or in the aggregate, a material adverse effect on
the Company) or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Company or its subsidiaries.
 
(b)           This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms.


 
 
11.           Assignment of Registration Rights.  The rights to cause or have
the Company register Registrable Securities pursuant to this Agreement may be
assigned by the Holders to transferees or assignees of such securities;
provided, that: (a) there is transferred to such transferee not less than forty
thousand (40,000) shares of Registrable Securities, appropriately adjusted for
any stock splits, stock dividends, reverse splits and similar events; (b) the
Company is, within reasonable time after such transfer, furnished with written
notice of the name and address of such transferee or assignee and the securities
with respect to which such registration rights are being assigned, and such
transferee shall agree to be subject to all the restrictions set forth in this
Agreement; and (c) an opinion of counsel is provided by the Holder, satisfactory
to the Company, to the effect that such disposition will not require
registration of such Registrable Securities under the Securities Act.  The term
“Holders” or “Holders” as used in this Agreement shall include such permitted
transferees and assignees.
 
12.           Miscellaneous.
 
(a)           All covenants and agreements contained in this Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto (including without
limitation permitted transferees of any Registrable Securities), whether so
expressed or not.
 
(b)           All notices, requests, consents and other communi­cations
hereunder shall be in writing and shall be delivered in person, mailed by
certified or registered mail, return receipt requested, or sent by telecopier or
telex, addressed (i) if to the Company, at  250 East Hartsdale Ave., Suite 47,
Hartsdale, New York 10530, Attention:  Corporate Secretary; (ii) if to Holders,
at the address of such party as set forth

 


 
12

--------------------------------------------------------------------------------

 

 
beneath such party’s signature; (iii) if to the Co-Placement Agents, at
Chadbourn Securities, Inc., 10600 N. De Anza Blvd., Suite 250, Cupertino, CA
95104, facsimile:  (408) 873-0550, Attention: Laird Q. Cagan; (iv) if to any
subsequent Holder, to it at such address as may have been furnished to the
Company in writing by such Holder; or (v) in any case, at such other address or
addresses as shall have been furnished in writing to the Company (in the case of
a Holder) or to the Holders (in the case of the Company) in accordance with the
provisions of this paragraph.
 
(c)           This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
 
(d)           Any judicial proceeding brought against any of the parties to this
Agreement on any dispute arising out of this Agreement or any matter related
hereto shall be brought in the courts of the State of California and County of
San Francisco or in the United States District Court for the Northern District
of California and, by execution and delivery of this Agreement, each of the
parties hereto accepts for itself and himself the process in any such action or
proceeding by the mailing of copies of such process to it or him, at its or his
address as set forth in paragraph 12(b) and irrevocably agrees to be bound by
any judgment rendered thereby in connection with this Agreement.  Each party
hereto irrevocably waives to the fullest extent permitted by law any objection
that it or he may now or hereafter have to the laying of the venue of any
judicial proceeding brought in such courts and any claim that any such judicial
proceeding has been brought in an inconvenient forum.  The foregoing consent to
jurisdiction shall not constitute general consent to service of process in the
State of California for any purpose except as provided about and shall not be
deemed to confer rights on any person other than the respective parties to this
Agreement.
 
(e)           Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the Company and the
Holders holding not less than a majority of the Registrable Securities. Any
amendment, waiver, discharge or termination effected in accordance with this
paragraph shall be binding upon each Holder and each future Holder of all such
securities of Holder.  Each Holder acknowledges that by the operation of this
paragraph, the Holders of not less than a majority of the Registrable Securities
(together with the Company) will have the right and power to diminish or
eliminate all rights of such Holder under this Agreement.
 
(f)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.  No waiver shall be effective unless and
until it is in writing and signed by the party granting the waiver.
 
(g)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 


 
13

--------------------------------------------------------------------------------

 

 
(h)           The Company shall not grant to any third party any registration
rights more favorable than or inconsistent with any of those contained herein,
so long as any of the registration rights under this Agreement remains in
effect.
 
(i)           If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
attach only to such provision and shall not in any manner affect or render
illegal, invalid or unenforceable any other provision of this Agreement, and
this Agreement shall be carried out as if any such illegal, invalid or
unenforceable provision were not contained herein.

 


 
14

--------------------------------------------------------------------------------

 

 

   
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
                           PACIFIC ASIA PETROLEUM, INC.                        
 
By: 
           Frank C. Ingriselli          Chief Executive Officer                
                 HOLDER:                  
 By: 
                 
 Name: 
                 
 Title:
                 

 

 


 
15

--------------------------------------------------------------------------------

 
